DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 8-25-2021, is acknowledged.
Claims 20-39 are pending and under consideration.
Rejections Maintained
The rejection of claims 20-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for methods of treating, reducing, inhibiting or controlling all cancers, wherein said method comprises simultaneously, separately or sequentially administering to the subject, (i) anti-TIM-3 antibody, anti-BRLA antibody, anti- VISTA antibody or anti-LAG-3 antibody, and (ii) whole cell, heat killed Mycobacterium obuense, wherein said method results in enhanced therapeutic efficacy relative to administration of the checkpoint inhibitor alone.
	Applicants argue that there is a common relationship between the various immune checkpoints. Checkpoint inhibitors are intended to prevent activation of the stimulatory receptors by either binding to the receptor or to the ligand, to prevent interaction. Irrespective of the mechanism by which they work, the checkpoint inhibitors are intended to stimulate a T-cell response.  IMM-101 (a preparation containing whole cell heat-killed Mycobacterium obuense) does not have a direct impact on the immune checkpoints, and so does not alter the mechanism of action of the checkpoint inhibitors. Instead, it provides an immunomodulatory effect that acts in conjunction with the stimulated T-cell response. Accordingly, one of ordinary skill in the art would expect that the benefit provided by the combination of IMM- 101 and checkpoint inhibitor(s) would be achieved irrespective of the mechanism by which checkpoint inhibition (and therefore T-cell stimulation) proceeds. Given the immunotherapeutic mechanism of action, it is reasonable to expect the treatment to be cancer-agnostic, and thus the enhanced therapeutic efficacy may be reasonably extrapolated across a variety cancer types.  As further evidence of enablement, Applicants respectfully direct the Examiner’s attention to the following four documents, which are of record:  1. Dalgleish A.G. ef al. poster presentation (2016), entitled “Does IMM-101 prime for increased clinical responses to checkpoint inhibitors in metastatic pancreatic cancer”, submitted with Applicants’ Information Disclosure Statement of April 26, 2021 (citation number R48 on form PTO/SB/08A);  2. Crooks J. etal. poster presentation (2016), entitled “The effects of combination treatment of IMM-101, a heat-killed whole cell preparation of Mycobacterium obuense (NCTC 13365) with checkpoint inhibitors in pre-clinical models, submitted with Applicants’ Information Disclosure Statement of April 26, 2021 (citation number R50 on form PTO/SB/08A);  3. Declaration of Angus G. Dalgleish, M.D., under 37 CFR §1.132, dated December 19, 2018, submitted with Applicants’ Information Disclosure Statement of April 26, 2021 (citation number R51 on form PTO/SB/08A); and  4. Dalgleish A.G. eft al., J Transl Med., (2018)16:227, “Enhanced effect of checkpoint inhibitors when given after or together with IMM-101: significant responses in four advanced melanoma patients with no additional major toxicity”, submitted with Applicants’ Information Disclosure Statement of April 26, 2021 (citation number R49 on form PTO/SB/08A).

	The examiner has considered applicants' argument, in light of the four submitted documents, but does not find it persuasive because the instant claims are drawn to treating/reducing/inhibiting/controlling all types of cancers, by administration of specific checkpoint inhibitor antibodies which are none of the antibodies in the cited references, and which is not the specific checkpoint inhibitor (antiPDL-1 antibody) utilized in the examples of this specification, and in contrast to the teachings in the specification, heat-killed Mycobacterium obuense.
	Therefore, the rejection is maintained for reasons of record.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 28, 2921